UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:September 2012 Commission File Number:001-35393 PRETIUM RESOURCES INC. (Name of registrant) 570 Granville Street, Suite 1600 Vancouver, British Columbia Canada V6C 3P1 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F £ Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Enclosed: Material Change Report 1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (the “Company” or “Pretivm”) #1600 – 570 Granville Street Vancouver, BCV6C 3P1 Item 2 Date of Material Change September 18, 2012 Item 3 News Release The news release dated September 18, 2012 was disseminated through Marketwire’s Canadian and U.S. timely Disclosure, plus United Kingdom, and filed on SEDAR on September 18, 2012. Item 4 Summary of Material Change Pretivm reported that it has filed its “Brucejack Project Mineral Resources Update Technical Report”dated September 18, 2012 on SEDAR. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm reports that it has filed on SEDAR “Brucejack Project Mineral Resources Update Technical Report” subsequent to its news release dated September 7, 2012 announcing the interim high-grade Mineral Resource estimate for its Brucejack Project.The Technical Report, dated September 18, 2012, will also be available on Pretivm’s web site at www.pretivm.comunderthe BrucejackProject section. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 18thday of September, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 26, 2012 PRETIUM RESOURCES INC. By: /s/ Joseph J. Ovsenek Name: Joseph J. Ovsenek Title: Vice President, Chief Development Officer 3
